DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 9 August 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
A. Drawings
Applicant’s arguments regarding the drawing objections are persuasive. In particular, Applicant argues the recessed tether lock is shown in Figure 7a and 7b based on the corresponding description in paragraph [0149]. This argument is persuasive and the drawing objection is withdrawn. 
B. Independent claim 1 under Thambar’245 and Nelson’658 and evidenced by Cahill’242
(1) Thambar’s anchor is reversibly deployable by an actuator tool 
Applicant argues the Thambar’245’s anchor 5 is not “reversibly deployable by an actuator tool”, as required by claim 1. This argument is not persuasive. 
Claim 1 does not positively recite an actuator tool as part of the invention. It merely requires the anchor be capable of reversible deployment by an actuator tool. Anchor 5 is made of a superelastic shape memory material (paragraph [0015]). This means the anchor 5 is not plastically deformed as it moves from the collapsed, delivery configuration (Figure 8) to the expanded, deployed configuration (Figures 1 or 15). Due to its construction from superelastic, shape memory materials and elastic deformation, the anchor could be removed from the body using a tool: for example, a surgeon could go into the body and using a tool, such as a catheter, remove the anchor from the septum of a patient. 
This position is supported by the Thambar: paragraph [0131] explicitly discloses a step of removing the anchor from the body using a catheter: 
“The catheter 18 and guide wire 26 are then drawn back through the venous system and removed from the patient to complete the procedure. At any stage during the deployment process, the anchor device 5 and valve body 2 may be retracted back into the catheter 18 and removed if any difficulties are encountered.”
(2) There is a motivation to modify Thambar to include proximal and distal wings as taught by Nelson
Applicant argues there is no support in the prior art that one wing, as taught by Thambar’s anchor 5, is less effective at anchoring compared to the two-wing configuration of Nelson’s anchor 30. This argument is not persuasive. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.
	Nelson specifically discloses the anchor 30, which has two wings, provides a firm connection between the tether and the septum. It would be obvious to modify the Thambar’s anchor to provide a firm connection.   In this case, it would not make sense for Thambar to discourage his own teaching of a single wing anchor. The modification of Thambar to provide a two-wing anchor, as taught by Nelson, is considered proper because Nelson teaches his anchor 30 provides a firm connection between the tether and the anchor (see paragraph [0074], for example). 
(3) Nelson’s tether lock is recessed within the anchor portion
Applicant argues that because Nelson’s element 82 abuts engagement element 88, the tether lock is not recessed within the anchor portion. This argument is not persuasive. 
The claim does not require the entire tether lock is recessed within the anchor portion. Tether lock elements 84 and 86 are recessed within the anchor portion and therefore render the claim limitation obvious for the reasons outlined in the rejection. 
(4) Thambar’s anchor has a linear configuration
Applicant argues Thambar’s anchor 5 does not inherently have a linear configuration. The term “linear” is not defined in the specification or even used to describe the anchor in the specifciation. Therefore, the term “linear” is interpreted under a broadest reasonable interpretation to refer to a collapsed, smaller diameter configuration when compared with an expanded, larger diameter configuration. This is clearly shown in Figure 8 of Thambar. 
Cahill was merely cited as evidentiary support of examiner’s position. 
Further, the Office maintains the diameter of Thambar can be further reduced, particularly at the widened mid-portion by placing it in a smaller diameter catheter. The claim merely requires the anchor is movable from a linear configuration to a radial configuration, not that the anchor is delivered to the body in this linear configuration. Accordingly, the rejection does not suggest placing the anchor in a smaller catheter; the concept of placing the anchor in a smaller catheter is merely used to explain how Thambar’s anchor could have a configuration in which the widened mid-portion has a smaller diameter. 
For these reasons, the rejection to claim 1 and its dependent claims is maintained. 
C. Independent claims 12 and 19 under Vidlund’159 in view of Zollinger’153 in view of Machold’059
 (1) Zollinger cures the deficiencies of Vidlund
Applicant argues the tether lock of Zollinger is not “configured to be released to allow the at least one tether to be slidably adjusted relative to the anchor to cause a distance between the prosthetic valve and the anchor to increase or decrease” because Zollinger does not disclose both increasing and decreasing the tether distance. This argument is not persuasive. 
The claim does not require increasing and decreasing the tether distance, as argued by Applicant: the claim recites the tether lock allows the distance between the valve and the anchor to increase or decrease. This is taught by Zollinger at paragraph [0040]. 
(2) The combination of Machold with Zollinger and Vidlund teaches the claimed invention
Applicant argues the combination of Machold with Zollinger and Vidlund fails to teach the claimed invention. This argument is not persuasive. 
Applicant argues Examiner relies on the wrong component of Machold as the claimed anchor because “septal member 30 is a prosthetic valve and is thus equivalent to Vidlund’s valve 110”. Machold’s septal  member 30 is described as functioning as an anchor in paragraphs [0159] and [0160]. Machold is directed towards applying forces to the heart wall using a tether 12 to change the shape of the left atrium and allow the mitral valve leaflets to better coapt.  Element 30 serves to anchor this tether 12 to the heart wall. Machold does not disclose or refer to a prosthetic valve anywhere in his disclosure. 
Applicant further argues the tool (444) of Machold will not function with the tether lock of Zollinger. MPEP 2145 Section III states: "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) 
In this case, the Machold teaches an adjustment tool (444) which slides along a tether 432 and engages a tether lock 434 such that the adjustment tool 444 opens and closes the tether lock (434) to adjust the length of the tether (paragraph [0251]). The fact that Machold’s adjustment tool as specifically shown in Figures 53, 54 would not work to open and close the tether lock of Vidlund and Zolinger does not render the combination improper because the teaching of an adjustment tool which slides along a tether to adjust the length of the tether is obvious in view of teachings by Machold. 
	For these reasons, the rejections to independent claims 12 and 19 and their dependent claims are maintained. 
                                                                                                                                                  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thambar et al. (US Patent Application 2008/0243245) in view of Nelson et al. (US Patent Application 2007/0265658) and as evidenced by Cahill (US Patent 9,005,242). 
Claim 1: Thambar’245 teaches a system for repairing a heart valve (paragraph [0001]) comprising an outer shaft (18) and an implant (1; Figure 1) disposed within the outer shaft (see Figure 4). 
The implant (1) includes a tether (6) and a prosthetic valve (2) coupled to the distal end of the tether. The prosthetic valve includes a valve body (11) and a positioning member (12 or 19). The valve (2) is configured to be distally advanced from the outer shaft in order to move from a collapsed configuration (paragraph [0112]). The positioning member (12 or 19) suspends the prosthetic valve within tissue (paragraph [0113]). 
The implant further includes an anchor portion (5) coupled to a proximal end of the tether (Figure 1) having a single wing The anchor portion (5) is considered to be reversibly deployable using an actuator tool because Thambar’245 discloses the anchor is constructed from a superelastic material (paragraph [0115]). 
Thambar’245 fails to disclose the anchor portion includes proximal and distal wings configured to be reversibly deployed by an actuator or providing a tether lock recessed within the anchor.  
Like Thambar’245, Nelson’658 is directed to a system for heart valve repair (paragraph [0068]) that includes attaching a tether (50) to the septum using an anchor (30), Like Thambar’245, Nelson’658’s anchor (30) is formed of a braided mesh (Nelson’658 Figure 1 and paragraph [0069]; Thambar’245 at Figures 17, 18).
Nelson’658 teaches this anchor (30) includes a pair of proximal and distal wings (32, 34) in order to provide a firm connection to the septal wall (paragraph [0070]) and to create a lumen to create an adjustable connection between the anchor and the tether so the tension on the tether can be adjusted after delivery into the body (paragraphs [0070], [0084]). 
It would have been obvious to one of ordinary skill in the art to modify the anchor taught by Thambar’245 by providing a pair of proximal and distal wings, as taught by Nelson’658, in order to provide the advantage of a firmer connection to the septum. 
Thambar’245 does not teach the anchor contains a tether lock portion. 
Nelson’658 teaches providing the anchor (30) with a reversibly lockable tether lock having a locking mechanism (80; Figure 8-9; paragraph [0090]). The tether lock is considered to be recessed within the anchor because element 80 is inserted into element 36. Nelson’658 discloses the tether lock is reversibly deployable (paragraph [0090]) and this adjustment can be performed using a tool. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Thambar’245 with a tether lock, as taught by Nelson’658, because this arrangement allows the tension applied to a tether to be easily adjusted (paragraph [0089]). 
Thambar’245 does not explicitly show the anchor portion is in a linear configuration for delivery in Figure 8. 
It is known in the art that septal occluders move between a collapsed configuration for delivery and a radially expanded deployed configuration, as in the Thambar’245 and Nelson’658 device. Further, Cahill’242 shows a septal occluder (Figure 14-17) that moves between a linear collapsed configuration (figure 14; column 13, lines 22-24)  and a radially expanded configuration (Figure 17). In light of this teaching, the Office maintains that it is inherent that Thambar’245’s anchor can also move between a linear, delivery configuration and an expanded radial configuration because the degree of linearity of the delivery configuration is based on the size of the catheter carrying the anchor.   
Claim 2: Thambar’245’s valve body (11) comprises valve leaflets (3, 4) and the positioning member includes two arms coupled to the body (elements 19 are in the form of arms – see Figure 1). 
Claim 3: Thambar’245’s prosthetic valve body (11) comprises an expandable frame (paragraph [0103]) and the positioning member further includes an expandable ring at the distal end of the frame (elements 11 and 12 each zigzag to form a ring; these elements are connected to element 19 – see Figures 1 and 3). 
Claim 6: Thambar’245’s tether (6) a suture (paragraph [0117]) states the element 6 can be a flexible wire or cord made of metal or polymer – this is structurally the same as a suture). 
Claim 8: Thambar’245’s tether (6) includes a first and second portion such that the first portion (i.e. distal portion) is attached to the prosthetic valve body and the second portion (i.e. proximal portion) is attached to the anchor portion. 
Thambar’245 does not disclose the second portion is slidably attached to the anchor portion, but this feature is disclosed by Nelson’658 and Zollinger’153 and was addressed in the rejection to claim 1 above with respect to the adjustability of the tether lock. 
Claim 9: Thambar’245’s tether can slide relative to each other at a junction (the claim is not limited to how it functions when placed in the body; Thambar’245 device as shown in Figure 1 could be placed on a table such that the first and second portions are slide relative to each other at junction since the tether of Thambar’245 is disclosed as a flexible cord).
Claim 10: The prosthetic valve body is rotatable (the claim is not limited to how it functions when placed in the body; Thambar’245’s device can be rotated). 
Claim 11: The diameter of the expandable frame in Thambar’245 is adjustable (the expansion of the frame can be controlled depending on the size of the native annulus). 
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund (US Patent Application 2014/0214159) in view of Zollinger et al. (US Patent Application 2009/0043153) in view of Machold et al. (US Patent Application 2008/0091059).
Claim 12, 19, 20: Vidlund’159 teaches a system for repairing a heart valve (paragraph [0006]) comprising an outer shaft (144) and an implant disposed within the outer shaft (see Figures 9a-9d). 
The implant includes a tether (138) and a prosthetic valve (110) coupled to the tether. The prosthetic valve is configured to be distally advanced from the outer shaft (Figures 7 and 9a-9d) to move between an unexpanded configuration within the shaft (144) (Figure 9a) and a circumferentially expanded configuration for placement within an opening in tissue (valve annulus; Figure 10). 
Vidlund’159 teaches an anchor (140) slidably disposed along the tether (138) and configured to be removably affixed to tissue (knots shown in Figure 10 can be used to affix the anchor on tissue or the knots can be cut to allow the anchor to be removed from the tissue). The tether extends through the anchor (Figure 10). 
Vidlund’159 does not teach the anchor has a tether lock recessed within for reversibly locking the tether relative to the anchor. 
As in Vidlund’159, Zollinger’153 teaches a tether (90 in Figure 8; 12 in Figure 2a, 2b) extending from the mitral valve towards the apex of the left ventricle (Figure 8). 
Zollinger’153 teaches it is known to hold the tether (12) in tension using anchor portion (10) and a tether lock portion (40) recessed within the anchor (10). The tether extends beyond the anchor (at 30). The tether lock is configured to reversibly lock the tether therein (paragraph [0040]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system taught by Vidlund’159 with the anchor and lock taught by Zollinger’153 because Zollinger’153 teaches this anchor and lock arrangement serves as a protective surface between the heart wall and the tether (paragraph [0037]). 
Zollinger’153 teaches the tether lock is reversible (paragraph [0040]) but does not teach a tool for performing this reversal. 
Like Vidlund’159 and Zollinger’153, Machold’059 is directed to a system for heart valve repair (paragraph [0005]) that includes attaching a tether (12) to a heart wall with an anchor (30). Machold’059’s anchor (30) is slidably disposed along the tether (12) and removably affixed to tissue (paragraph [0163]). (note: posterior bridge stop 16 includes anchor 30 – see paragraph [0159]). 
In an alternate embodiment (Figures 47-54), Machold’059 teaches the anchor (30) includes a tether lock (“bridge stop” 170 in Figure 47 or 390, 410 OR 430 Figures 48-54) that is configured to reversibly lock the tether (12 or 402 in this alternate embodiment) to the anchor (30) (paragraph [0244] states the alternate bridge stop embodiments can be used with the posterior bridge stop). The tether extends through the anchor (30) and beyond the tether lock (Figures 47-54); 
The various embodiments of tether locks (170, 390, 41, 430) are each disclosed as being reversibly movable between a locked and unlocked configuration (paragraph [0247], [0252]) so that in the unlocked configuration, the tether can be slidably adjusted relative to the anchor. 
The tether lock is adjustable using an adjustment tool (“catheter” or 444) (paragraphs [0247] and [0251]). The adjustment tool has a hollow shaft (Figure 54) that can move along a portion of the tether (432). The adjustment tool is configured to move the tether lock from a locked configuration to an unlocked configuration (paragraphs [0219], [0244], [0247], [0252]). 
Machold’059 teaches it is advantageous to allow the anchor to be removably attached to tissue and to allow the anchor to slide relative to the tether via the tether lock arrangement in order to provide the ability to relocate or readjust the implant days, months or years after the initial implant procedure (paragraph [0219]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Vidlund’159 and Zollinger’153, with an adjustment tool, as taught by Machold’059, in order to provide this stated advantage. 
Claim 13: In Vidlund’159, the prosthetic valve body includes leaflets (120, paragraph [0393]). 
Claim 14: Vidlund'159 teaches the prosthetic valve body includes an expandable frame (112). 
Claim 15: Vidlund’159 teaches the prosthetic valve includes a positioning member (116) that suspends the prosthetic valve within the opening (Figure 10). 
Claim 16: In Vidlund’159, the positioning member includes two arms (122, 122; paragraph [0393]). Alternately, see the embodiment of Figure 53 or 54. 
Claim 17: Vidlund’159’s prosthetic valve includes an expandable frame (112) and an expandable ring (116) circumferentially disposed at a distal end of the expandable frame (Figure 16). 
Claim 18: Vindlund’159 and Zollinger’153 fail to disclose an anchor with distal and proximal deployable wings. 
However, Machold’059’s anchor (30) has proximal and distal deployable wings (Figure 12a-12c; in particular, Figure 12b shows a distal wing on one side of the septum and a proximal wing on the opposite side of the septum). Machold’059 teaches this arrangement amplifies the hold of the device against tissue (paragraph [0159], [0160]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Vidlund’159 with a proximal and distal wings, as taught by Machold’059, in order to provide the stated advantages. 
Claim 21: Machold’059 teaches the tether lock can be releasably mated and reversibly locked years after initial implantation (paragraph [0219]). In light of this teaching, it would be obvious that the surgeon is using a different adjustment tool. Further, since the adjustment tool is a catheter, it would be obvious that the catheter used years later has some structural difference from the catheter used during initial implantation. For example, the catheter could be a different material, have a different type of opening, a different length, etc. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a different catheter in a second surgery performed years after a first surgery because it would be impractical to save a patient’s catheter for years and using a different catheter would allow for sterility of the surgical tools. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        4 November 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771